IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


HAYLEY FREILICH,                               : No. 20 EM 2022
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
SOUTHEASTERN PENNSYLVANIA                      :
TRANSPORTATION AUTHORITY,                      :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of August, 2022, the Application for Extraordinary Relief

is DENIED, and the Application to File Amici Curiae Brief is DISMISSED.